Citation Nr: 0014531	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran had active service from October 1956 to October 
1959.  He died in January 1997.  The appellant is the 
veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania which denied the claim of 
entitlement to service connection for the cause of the 
veteran's death.  A notice of disagreement was submitted in 
May 1997.  A statement of the case was issued in July 1997, 
and the appellant filed her substantive appeal that August.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran died on January [redacted], 1997.  The death 
certificate lists the immediate causes of death as perforated 
duodenal ulcer with a 24-hour interval between onset and 
death, multisystem organ failure, coronary bypass surgery 
performed on January 10, 1997, and coronary artery disease.  
An other significant condition was myocardial infarction of 
January 10, 1997.  An autopsy was not performed.  

3.  During the veteran's lifetime, service connection was in 
effect for hearing loss, rated as 60 percent disabling at the 
time of his death.  

4.  There is no competent (medical) evidence of record 
demonstrating the incurrence or aggravation of a duodenal 
ulcer or cardiovascular condition during service, or the 
manifestation of a duodenal ulcer or cardiovascular 
conditions to a compensable degree within the year of the 
veteran's separation from service. 

5.  The preponderance of the evidence indicates that the 
veteran's service-connected hearing loss did not affect any 
vital organ, nor did it cause or contribute substantially or 
materially to the cause of the veteran's death. 


CONCLUSION OF LAW

The veteran's service-connected hearing loss was not a 
contributory cause of his death.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Also, the Board is 
satisfied that all relevant facts have been properly 
developed and that the VA has fulfilled its duty to assist 
the claimant as mandated by 38 U.S.C.A. § 5107 (West 1991) 
and 38 C.F.R. § 3.103(a) (1999). 

In this case, the death certificate shows that the veteran 
died on January [redacted], 1997.  The immediate causes of death 
were noted to be a perforated duodenal ulcer with a 24-hour 
interval between onset and death, multisystem organ failure, 
coronary bypass surgery performed on January 10, 1997, and 
coronary artery disease.  An other significant condition was 
myocardial infarction of January 10, 1997.  The manner of 
death was natural.  According to the final hospital report, 
the final diagnoses were coronary artery disease, unstable 
angina, anterior wall myocardial infarction, adult 
respiratory distress syndrome, acute renal failure, 
perforated duodenal ulcer, hypertension and fibromyalgia.  An 
autopsy was not performed.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

Claims for service connection for cause of death are governed 
by 38 C.F.R. § 3.312 (1999), which provides as follows:

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 

(b) Principal cause of death. The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c) Contributory cause of death. 

(1) Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 

(2) Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions. 

(3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed. 

(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

During the veteran's lifetime, service connection was in 
effect for hearing loss, and was rated as 60 percent 
disabling at the time of his death, but this disability is 
not listed on the death certificate as the immediate cause of 
death, or as an other significant condition.  Also, the 
record is void of any medical evidence which would 
demonstrate that any of the conditions recorded on the death 
certificate or final hospital reports were service-connected 
disabilities.  There is no evidence of a duodenal ulcer, 
coronary artery disease, or a myocardial infarction either in 
service or within one year of service.  The Board notes that 
the veteran did previously seek service connection for 
hypertension, but his claim was denied in a July 1991 rating 
decision, which became final as it was not appealed.

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).  
Certain chronic diseases, including cardiovascular-renal 
disease and duodenal ulcers, will be presumed to have been 
incurred during service, if manifested to a compensable 
degree within the year after service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

The service medical records do not indicate that the veteran 
was diagnosed or treated for any cardiovascular conditions or 
ulcers during service.  The first documented reference to an 
actual diagnosis of an ulcer appears in the final hospital 
report of 1997, and treatment records dated in the 1990s 
reflect the veteran's gastrointestinal complaints.  The first 
recorded reference to the treatment of hypertension appears 
in a November 1985 VA examination report.  The examiner 
indicated that it was a normal general medical examination 
with a history of high blood pressure which the veteran was 
being treated for.  Treatment records dated subsequent to 
this report, reflect ongoing treatment of the veteran's 
hypertension, hearing loss, and other disorders.  According 
to the final hospital report, the veteran had a 10 year 
history of hypertension, and that he was in his usual state 
of health until six weeks prior to his admission when he 
developed substernal discomfort and burning with diaphoresis.

Since these conditions (ulcers, hypertension, coronary artery 
disease) were noted many years after the veteran's separation 
from service in 1959, and the record is void of medical 
opinions relating these conditions in any way to his service, 
it is reasonable to conclude that they were not incurred or 
aggravated during service, nor did they became manifest to a 
compensable degree within a year after the veteran's 
separation from service.  

Based on the above discussion, the Board finds that any 
cardiovascular condition and the duodenal ulcer noted in the 
final hospital report and death certificate are not service-
connected disabilities, and it is reasonable to conclude that 
a service-connected disability was not the principal cause of 
the veteran's death.  However, the appellant argues that the 
veteran's service-connected hearing loss contributed to the 
cause of his death.  She specifically argues that the years 
of stress associated with the veteran's hearing loss 
contributed to his hypertension which played a role in his 
death, by aggravating those conditions which are identified 
on the death certificate.  Of record are several opinions 
which specifically address this assertion.  

In a May 1997 letter, the veteran's treating cardiologist 
reported that the veteran had been under his care for five 
years, therefore he was acquainted with his medical problems, 
including his hypertension and hearing loss.  He opined that 
the severity of the veteran's hearing loss was in part 
responsible for his demotion at work, and also responsible 
through a stress mechanism to aggravate his hypertension.  He 
further noted that in an "indirect way", the hearing loss 
was partially responsible for the myocardial infarction 
through the stress mechanism.  He indicated that the veteran 
was very conscientious about his work, but was handicapped by 
the hearing loss which in turn produced physical and 
emotional stress.  This stress was manifested by hypertension 
and terminally an acute myocardial infarction.  

In a September 1999 letter, a panel of three VA cardiologists 
offered a summary of their opinion regarding the role of the 
veteran's hearing loss in his death.  The letter includes a 
recitation of the history of hypertension, as well as mention 
of the veteran's other problems with chronic pain due to 
fibromyalgia and osteoarthritis.  In their review of the 
record, they found that the veteran did not have known 
coronary artery disease until approximately November or 
December of 1996 when he developed chest discomfort and was 
admitted for unstable angina.  It was also mentioned that a 
diagnosis of a muscle spasm was made when the veteran 
complained of chest burning and pressure in 1991.  The events 
surrounding the veteran's final hospitalization were also 
discussed.  

Regarding the issue of the veteran's hearing loss, the 
cardiologists pointed out that in a February 1996 letter from 
the veteran, he described an uncomfortable working 
environment with regard to not being provided an amplified 
phone in a timely fashion, as well as being subjected to 
verbal abuse which may have been inadvertent.  The 
cardiologists believe that it is conceivable that the 
veteran's work environment could have exacerbated the control 
of his blood pressure.  However, they found that it was 
difficult to assess if this was the case, and further noted 
that the veteran's blood pressure was well controlled until 
about 1996.  After that, there had been some increased 
difficulty controlling his blood pressure.  They suspected 
that this may have been due in part to the chronic pain 
syndrome and environmental factors.  However, they did not 
see evidence that would suggest that the short term 
exacerbation of his hypertension control caused the 
development of coronary artery disease, and it was further 
indicated that data which definitively links stress to the 
development of coronary artery disease had not been found in 
a literature search.  It was concluded that it was most 
likely that the veteran's coronary artery disease antedated 
his work related problems, and that the veteran was at the 
risk of developing the condition due to his longstanding 
hypertension, tobacco abuse and genetic factors which 
included a parental history of coronary artery disease.  It 
was concluded that the ultimate presentation with unstable 
angina leading to the myocardial infarction is a feature of 
the natural history of the disease and due to a spontaneous 
rupture of a coronary plaque.  Therefore, it was ultimately 
determined that a causal relationship between his hearing 
loss and cardiac death was not at all likely. 

The Board notes that the veteran's hearing loss was 
longstanding and severe since it was initially rated as 40 
percent disabling and over the years was eventually found to 
be 60 percent disabling.  Also, there is ample evidence of 
record which reflects the veteran's frustrations and work 
related issues associated with his hearing loss.

The Board further notes that there are two seemingly contrary 
opinions regarding the role the veteran's service-connected 
hearing loss played in the cause of his death.  The opinion 
offered by the veteran's cardiologist seems to favor the 
appellant's claim with regard to the argument set forth 
regarding the contributory cause of death.  There is no 
question that the veteran's treating cardiologist of five 
years was familiar with all of the relevant medical 
conditions and circumstances which aggravated the veteran's  
hypertension.  Therefore, the conclusions reached by this 
physician offer valuable insight regarding all factors which 
contributed to the veteran's cardiovascular health.  However, 
this physician couched the opinion in language which 
indicates that the hearing loss was a factor with regard to 
the overall stress which aggravated his hypertension.  As 
discussed, he noted that in an "indirect way" the hearing 
loss was "partially responsible" for the myocardial 
infarction through the stress mechanism.

The Board finds that in this way, the private opinion is 
essentially similar to the opinion provided by the panel of 
cardiologists who acknowledged that the work-related stress 
caused by the veteran's hearing loss exacerbated the control 
of his hypertension.  However, the Board finds that both sets 
of opinions do not support an argument that the veteran's 
hearing loss substantially or materially contributed to his 
cause of death, or aided or lent assistance to the production 
of death as required by the applicable regulation.  These 
opinions only indicate that his hearing loss was a factor in 
the exacerbation of his hypertension, therefore a casual and 
not a causal connection.

The Board finds the conclusions of three cardiologists to be 
persuasive, in that they represent the professional medical 
opinions of three experts in the field cardiology made after 
extensive review of all available medical records and 
evidence pertaining to the veteran's death.  These physicians 
agreed that ultimately, it was not at all likely that there 
was a causal relationship between the veteran's hearing loss 
and his cardiac death.  The Board finds this conclusion 
persuasive.  Therefore, it is reasonable to conclude that the 
veteran's service-connected hearing loss was not a 
contributory cause of his death as defined by the applicable 
regulation.  

Based on the above discussion, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  The veteran's sole service-connected disability, 
hearing loss, did not affect a vital organ as contemplated by 
38 C.F.R. § 3.312(c), nor did it otherwise cause or 
contribute substantially or materially to the cause of the 
veteran's death.  In reaching our decision, the Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, but we do not find the evidence is of such 
approximate balance as to warrant its application.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death has not been established, and the appeal is 
denied.  


		
	B. Lemoine
	Acting Member, Board of Veterans' Appeals

 

